Citation Nr: 0919891	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  08-09 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease.  

2.  Entitlement to a special monthly pension based on the 
need for aid and attendance of another person. 

3.  Entitlement to payment of compensation for a nonservice 
connected disability pension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran served on active duty from September 1945 to 
April 1947. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  The Veteran's chronic obstructive pulmonary disease first 
manifested after service and is not related to any aspect of 
service. 

2.  The Veteran served on active duty for more than 90 days 
during a period of war and is older than 65 years of age.  

3.  The Veteran is not blind or nearly blind in both eyes, is 
not institutionalized in or confined to a nursing home or 
other facility due to physical or mental incapacity, and does 
not have a factual need for the regular aid and assistance of 
another person.

4.  The Veteran is married with no other dependents.  The 
Veteran has been granted special monthly pension under 
38 U.S.C.A. §§ 1513 and 1521 subject to income limitations.  

5.  The combined annualized income of the Veteran and his 
spouse in July 2007 was $21,573.00 per year.  Annualized 
unreimbursed medical expenses minus a
5 percent deduction was $5,012.60.  Total annualized income 
minus excludable unreimbursed medical expenses was 
$16,560.40.  
CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic 
obstructive pulmonary disease have not been met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).  

2.  The criteria for entitlement to special monthly pension 
based on aid and attendance have not been met.  38 U.S.C.A. 
§§ 1502, 1521(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.351, 
3.352 (2008).

3.  The criteria for payment of a nonservice-connected 
pension have been met.  38 U.S.C.A. §§ 1521, 5312 (West 
2002); 38 C.F.R. §§ 3.3, 3.23, 3.271-74 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims further held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the duty to notify was satisfied by an August 2007 
letter that fully addressed all notice elements and was sent 
prior to the initial decision in this matter.  The letter 
informed the appellant of the evidence that was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining that evidence. The notice 
also informed the Veteran that payment of a nonservice 
connected pension was dependent on income and net worth. 

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has not obtained a 
pulmonary examination for reasons provided below.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.
 
The Veteran served as a U.S. Army vehicle mechanic with 
postwar service in the Asia Pacific Theater of Operations.  
He contends that his pulmonary disease first manifested in 
service and that he has a need for the aid and attendance of 
another person as a result of his nonservice-connected 
disabilities.    

Chronic Obstructive Pulmonary Disease

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  In order to establish service 
connection for a claimed disorder, there must be (1) medical 
evidence of current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Such determination is based on an analysis of all 
the evidence of record and evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In a July 2007 claim for service connection, the Veteran 
stated that his pulmonary disease began in service.  He did 
not provide specific dates, locations, and circumstances of a 
diagnosis or treatment of a chronic disorder.  Service 
treatment records could not be obtained as the National 
Personnel Records Center reported that they were destroyed in 
a fire.  In September 2007, the RO notified the Veteran of 
the lost records and requested additional information to 
identify and recover additional records of events or medical 
treatment in service.  The same month, the RO received the 
Veteran's response that contained copies of recent medical 
treatment records but no information relevant to events or 
treatment in service.

VA medical records dating from August 1999 show that in 
August 2001, the Veteran underwent a VA pulmonary function 
test.  A VA respiratory therapist noted the Veteran's reports 
of symptoms of dyspnea, an 84 pack year history of tobacco 
use, and a history of pneumonia and bronchitis.  In September 
2001, a VA physician reviewed the test results and diagnosed 
severe airflow obstruction with associated hyperinflation and 
altered gas transfer consistent with emphysema.  The 
physician recommended a smoking cessation class which the 
Veteran declined.  VA outpatient treatment records through 
February 2008 showed that the Veteran was followed for 
chronic obstructive pulmonary disease (COPD) and tobacco use 
disorder.  The disorders were evaluated as stable, and the 
Veteran was prescribed an inhaler.  None of the examiners 
made any reference to events or diseases diagnosed in 
service.  

Outpatient treatment records from a private physician from 
April 2003 to August 2007 were obtained.  In the earliest 
record, the Veteran reported a history of asthma and 
bronchitis, and the physician noted that the Veteran was a 
long term smoker.  The physician diagnosed moderate to severe 
COPD and advised smoking cessation.  In April 2007, the 
physician noted that the Veteran continued to experience some 
shortness of breath.  The claims file also contains records 
of private treatment for coronary artery disease including 
angioplasty but with no reference to any events or diseases 
diagnosed in service.  

The Board concludes that service connection for chronic 
obstructive pulmonary disease is not warranted.  The Board is 
mindful that whenever relevant records may have been 
destroyed while in possession of the Government, VA's duty to 
assist is heightened.  Dixon v. Derwinski, 3. Vet. App. 261 
(1993).   In this case, the Veteran contended only that a 
pulmonary disease began in service.  Neither VA nor private 
medical providers who diagnosed and treated the Veteran for 
emphysema or COPD made reference to a cause or onset of the 
disease in service.  All references were to a general history 
of asthma and bronchitis and repeatedly to a long history of 
tobacco use.  A disability will not be considered service-
connected on the basis that it resulted from injury or 
disease attributable to the veteran's use of tobacco products 
during service.  38 C.F.R. § 3.300 (2008).  

The Board considered whether a VA compensation and pension 
examination is necessary in this case. VA must provide a 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 
38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The 
third prong, which requires that the evidence of record 
"indicate" that the claimed disability or symptoms "may be" 
associated with the established event, is a low threshold. 
McLendon, 20 Vet. App. at 83.

Here, there is competent evidence of a current disability, 
and the Veteran is competent to report that he experienced 
observable respiratory symptoms in service.  However, he has 
not reported a continuity of symptoms nor is there any 
indication that a condition diagnosed more than fifty years 
after discharge from service may be associated with service.  
Furthermore, he did not identify any post-service medical 
treatment prior to 2001 other than that he had a general 
history of asthma and bronchitis and a long history of 
tobacco use, the latter mentioned many times by his 
physicians.  There is no evidence of continuity of symptoms 
since service, and the earliest post-service medical records 
are from 2001, many years after service.  The Board concludes 
that there is insufficient evidence to meet even the low 
threshold of a possible related event in service or the 
manifestation of a pulmonary disease in service.  Moreover, 
the evidence of record is sufficient to decide the claim as 
it shows the onset of the disease after service with an 
etiology attributed by physicians to tobacco use.  Therefore, 
an additional examination is not necessary to decide the 
claim.   

The weight of the credible evidence demonstrates that the 
veteran's current COPD first manifested many years after 
service and is not related to his active service or any 
incident therein.  As the preponderance of the evidence is 
against this claim, the "benefit of the doubt" rule is not 
for application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Special Monthly Pension for Aid and Attendance

Special monthly pension is warranted if a veteran is in need 
of regular aid and attendance.  38 U.S.C.A. § 1521 (d).  The 
need for aid and attendance is defined as helplessness or 
being so nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R. § 3.351(b).  A 
veteran will be considered in need of aid and attendance if 
he is (1) blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less in both eyes, or concentric 
contraction of the visual field to 
5 degrees or less; (2) is a patient in a nursing home because 
of mental or physical incapacity; or (3) establishes a 
factual need for aid and attendance under the criteria set 
for in 38 C.F.R. § 3.352(a). 38 C.F.R. § 3.351(c).

Under 38 C.F.R. § 3.352(a) the following criteria will be 
accorded consideration in determining the need for regular 
aid and attendance: the inability of a claimant to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without such aid, such as supports, 
belts, lacing at the back, etc.); the inability of a claimant 
to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable ruling may be 
made.  The particular personal functions which the veteran is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need. 
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
on an opinion that the veteran's condition is such that it 
would require him to be in bed.  They must be based on the 
actual requirements of personal assistance from others.  38 
C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222, 224 
(1996).

Service personnel records showed that the Veteran served on 
active duty for more than 90 days during a period of war.  
The Veteran was born in July 1927 and thus is older than 65 
years of age.  

In October 2007, the RO granted a special monthly pension.  
See 38 U.S.C.A. § 1513, 1521 (2008), see also Hartness v. 
Nicholson, 20 Vet. App. 216, 220 (2006).  

The Veteran currently has no service-connected disabilities.  
The Veteran currently has the following nonservice-connected 
disabilities:  atherosclerotic cardiovascular disease, rated 
as 60 percent disabling; COPD rated as 30 percent disabling; 
and osteoarthritis, spinal stenosis, hypertension, and 
gastroesophageal reflux disease, all rated as 10 percent 
disabling.  The combined rating for nonservice-connected 
disabilities is 80 percent. 

The claims file contains VA outpatient records from August 
2001 to February 2008 and records of in patient and 
outpatient care from a private physician from April 2003 to 
August 2007 for the nonservice-connected disorders.  There is 
no evidence that the Veteran has a vision disability or that 
he is a patient in a nursing home.  Medical care providers 
noted that the Veteran experiences occasional dyspnea, 
dizziness, and chest pain on exertion and has difficulty with 
extended walking or chores such as lawn mowing.  He 
experiences lumbar pain, radiating to the legs, swelling of 
the ankles, and has undergone vascular surgery of the lower 
legs.  The Veteran has no history of falls but uses a cane 
for ambulation.  There are no observations or comments 
regarding an inability to perform other daily activities.  In 
a July 2007 claim, the Veteran stated that he retired from 
his occupation as an automobile service manager in 1990. 

In September 2007, the Veteran's private primary care 
physician evaluated the Veteran's need for aid and attendance 
of another person.  The physician noted the disorders 
discussed above and that the Veteran required oxygen therapy 
and used a cane.  He noted that the Veteran was able to live 
alone, feed himself, attend to bathing, toileting, and 
dressing without assistance.  The Veteran was not bedridden 
and could manage his own medications and finances.  The 
Veteran was able to leave his home and travel without 
limitation throughout his home state. 

The Board concludes that special monthly pension for aid and 
attendance is not warranted.  The Veteran does not have a 
vision disability, is not a patient in a nursing home, and 
has not established a factual need for aid and attendance.  
Although medical treatment records showed that the Veteran 
experiences cardiovascular, pulmonary, spinal, and 
musculoskeletal symptoms, his private physician assessed the 
Veteran's functional capacity and noted that he was not in 
need of assistance to perform to perform the activities of 
daily living.  There is no evidence to the contrary.  The 
Board concludes that the weight of credible evidence is that 
the veteran is not so helpless as to need regular aid and 
attendance of another person.  As the preponderance of the 
evidence is against this claim, the "benefit of the doubt" 
rule is not for application, and the Board must deny the 
claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Payment of Special Monthly Pension

In October 2007, the RO granted entitlement to a special 
monthly pension for housebound status, subject to income 
limitations.  However, in November 2007, the RO informed the 
Veteran that payment of the pension was precluded because his 
annual income exceeded the maximum annual pension rate in 
effect in August 2007.  

A pension is payable to veterans of a period of war because 
of nonservice-connected disability or age.  Basic entitlement 
exists if a veteran served in the active military, naval, or 
air service for 90 days or more during a period of war, is 
over 65 years of age, and meets certain net worth and annual 
income requirements.  38 U.S.C.A. §§ 1513, 1521; 38 C.F.R. 
§ 3.3.  

Annual income of a veteran and dependent spouse must not 
exceed the annual pension rate specified in 38 U.S.C.A. 
§ 5312, increased from time to time as published in the 
Federal Register.  38 C.F.R. §§ 3.3, 3.23.  Income includes 
payments of any kind from any source during a twelve month 
period except for certain exclusions including unreimbursed 
medical expenses.  The excludable amount is the amount in 
excess of 5 percent of the maximum annual pension rate for 
the veteran including increased pension for family members 
but not including the increased pension because of the need 
for aid and attendance or housebound status.  38 C.F.R. 
§§ 3.271, 3.272.  

Pension shall be denied or discontinued when the corpus of 
the estates of the veteran and of the veteran's spouse are 
such that under all the circumstances, including 
consideration of the annual income of the veteran and his 
spouse, it is reasonable that some part of the corpus of such 
estates be consumed for the veteran's maintenance.  38 C.F.R. 
§ 3.274. 

The RO received the Veteran's claim for special monthly 
pension in July 2007.  The records show that the Veteran is 
married with no other dependents.  

The maximum annual rate of payment of an improved pension 
with housebound status under 38 U.S.C.A. § 5312 for a veteran 
with one dependent was $16,740.00, effective December 1, 
2006.  The standard Medicare deduction was $93.50 per 
individual.  The deductable amount of unreimbursed medical 
expenses was the amount in excess of $715.00.  See VA 
Compensation and Pension Payment Rates, 
http//www.vba.va.gov/bln/21/Rates/pen0106.htm.  Fractions of 
dollars will be disregarded in computing annual income.  
38 C.F.R. § 3.271 (h).  

In his July 2007 claim, the Veteran reported $1,500.00 in 
bank accounts and no other assets.  The Veteran reported that 
he received Social Security Administration (SSA) benefits of 
$1,064.00 per month and that his spouse received SSA benefits 
of $605.00 per month.  He reported no wages or other sources 
of income.  He reported $700 of unreimbursed medical expenses 
for prescription medication in the year 2007.  

In August 2007, the RO requested that the Veteran submit an 
additional income and asset report to include information on 
the spouse's assets and income and emphasized that there 
should be no blank spaces.  In response, the Veteran 
submitted a revised report with the same assets, SSA benefits 
of $1,160 for him and $636 for his wife, a $262 annual health 
care deduction and $200 for medication.  Additional monthly 
expenses reported were $187 for Medicare and $251 in health 
insurance premiums.  The Veteran also inserted $12,768 and 
$6,516 in the blocks on the form for gross wages and salary 
for the next twelve months.  Although the RO determined in 
its November 2007 correspondence that the Veteran and his 
spouse received SSA benefits plus wages for a total income 
annual income of $38,849.00, the Board notes that the figures 
in the blocks for annual wages are exactly the amount of the 
monthly SSA benefits multiplied by 12 months.  Furthermore, 
medical records showed that the Veteran retired from his 
occupation in 1990.  In a November 2007 notice of 
disagreement and in a March 2008 substantive appeal, the 
Veteran stated that his income was much less than that 
calculated by the RO and was exclusively from SSA benefits.  
Therefore, as a preliminary matter, the Board concludes that 
the Veteran and his spouse received regular income only from 
SSA benefits and that the figures noted in the August 2007 
report for income from wages were in error and represented  
annualized SSA benefits and not income from wages.     

In the notice of disagreement, the Veteran reported monthly 
income from SSA benefits of $1,160.50 and $543.00 for him and 
his spouse respectively.  He reported combined monthly 
Medicare premiums of $187.00, monthly private health care 
premiums of $251.80, annual expenses for another health 
premium of $262.00, and annual prescription medication 
expenses of $200.00.  The Veteran also reported annual 
interest and dividend income of $21.  

The RO obtained electronic SSA reports that showed monthly 
benefits prior to Medicare deductions were $1,160 and $636 
effective in December 2006.  The Board finds the SSA reports 
to be the most probative evidence of record concerning the 
amount of SSA benefits.  The Board concludes that the 
Veteran's and spouse's monthly income starting at the time of 
his claim in July 2007 was $1,160 plus $636 for a total of 
$1,796.00 per month or $21,552.00 per year.  When the annual 
interest income of $21 is added, the total annual income was 
$21,573.00.  

Using the Veteran's most recent and most detailed report in 
November 2007, unremimbursed medical expenses were:  Medicare 
premiums of $93.50 each, $187.00 combined per month or 
$2,244.00 per year; private health insurance premiums of 
$251.80 per month or $3,021.60 per year; an additional health 
insurance premium of $262.00 per year; and prescription 
medication expenses of $200.00.   The total unreimbursed 
medical expenses were $5,727.60.  No other exclusions from 
income were reported.  The excludable amount of medical 
expenses is $5,727.60 minus the 5 percent deductable of $715 
equal to $5,012.60. 

Therefore, the total annualized income minus excludable 
unreimbursed medical expenses was $16,560.40.  As the maximum 
annual pension rate effective in July 2007 was $16,740.00, 
the Board concludes that the Veteran's accountable income did 
not exceed the maximum rate and that payment of a special 
monthly pension for housebound status is warranted.  The 
specific amount of monthly disbursement must be determined by 
the RO as provided in 38 C.F.R. § 3.273 and other applicable 
regulations.  

The Board considered whether the Veteran's net worth of 
$1,500.00 warrants denial of payment of the pension.  The 
Board concludes that it does not.  It is unreasonable that 
these assets be consumed because of the very small size of 
the estate and because the Veteran's low annual income is 
derived exclusively from Social Security benefits.  


ORDER

Service connection for chronic obstructive pulmonary disease 
is denied. 

Special monthly pension for aid and attendance of another 
person is denied. 

Payment of compensation for a nonservice-connected disability 
pension is granted, subject to the legal criteria governing 
the payment of monetary benefits.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


